In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00064-CR

____________________


JOSE LUIS PARRA-TELLES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 07-07-07326 CR




MEMORANDUM OPINION
 Jose Luis Parra-Telles (1) entered a non-negotiated guilty plea to the third degree felony
offense of driving while intoxicated.  See Tex. Pen. Code Ann. § 49.04 (Vernon 2003). 
Parra-Telles stipulated to the trial court's jurisdiction but pled untrue to the State's habitual
offender enhancement allegations.  The State introduced evidence of five additional
convictions, including a 1994 conviction and prison sentence for driving while intoxicated
and a 2000 conviction and prison sentence for illegal reentry following deportation.  After
convicting Parra-Telles and finding the State's enhancement allegations to be true, the trial
court sentenced Parra-Telles as an habitual offender to thirty-five years of confinement in the
Texas Department of Criminal Justice, Correctional Institutions Division.  Tex. Pen. Code.
Ann. § 12.42 (d) (Vernon Supp. 2008).
	On appeal, Parra-Telles's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 23, 2008, we granted an extension of time for the appellant to file
a pro se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgment. (2)
	AFFIRMED.
								____________________________
									HOLLIS HORTON
										Justice

Submitted on February 11, 2009
Opinion Delivered February 25, 2009							
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. The judgment states the appellant's name is "Jose Luis Parra-Tellez" and that he is
also known as "Jorge Bermeo-Telles."
2. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.